United States Court of Appeals
                                                                                               Fifth Circuit
                                                                                            F I L E D
                      IN THE UNITED STATES COURT OF APPEALS
                                                                                              May 20, 2004
                                    FOR THE FIFTH CIRCUIT
                                                                                         Charles R. Fulbruge III
                                                                                                 Clerk


                                           No. 03-40951
                                         Summary Calendar



UNITED STATES OF AMERICA,

                                                                                       Plaintiff-
                                                          Appellee,

                                                 versus

TERESA ANN BRACK,

                                                                                     Defendant-
                                                          Appellant.

                         ---------------------------------------------------------
                           Appeal from the United States District Court
                                   for the Eastern District of Texas
                                      USDC No. 5:02-CR-20-1
                        ----------------------------------------------------------

Before SMITH, DeMOSS AND STEWART, Circuit Judges:

PER CURIAM:*

       Counsel appointed to represent Teresa Ann Brack in this direct criminal appeal has moved

for leave t o withdraw and has filed a brief in accordance withAnders v. California, 386 U.S. 738

(1967). Brack respo nded to counsel’s motion, arguing that the Government breached the plea

agreement by failing to move for a downward departure at sentencing in order that she would receive



       *
          Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
a 40-month sentence, as she was promised. She also maintains that she has a valid ineffective

assistance of counsel claim. Accordingly, Brack requests the appointment of substitute appellate

counsel.

       This court generally does not review ineffective-assistance-of-counsel claims on direct appeal;

this case presents no exception. See United States v. Valuck, 286 F.3d 221, 229 (5th Cir.), cert.

denied, 537 U.S. 1000 (2002). Brack’s motion for appointment of substitute counsel is DENIED.



       Our independent review of the record, counsel’s brief, and Brack’s response shows that there

are no nonfrivolous issues for appeal. Accordingly, counsel’s motion for leave to withdraw is

GRANTED, counsel is excused from further responsibilities herein, and this appeal is DISMISSED.

See 5TH CIR. R. 42.2.